DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and is not technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.
       Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 7 recites (1-1)-th duty cycle; (1-1)-th duty correction; (1-2)-th duty cycle; (1-2)-th duty correction; (2-1)-th duty correction; (2-2)-th duty correction. However, the specification does not specifically provide sufficient details so that one of ordinary would be able to ascertain the metes and bounds of the claims. For instance, “(1-1)” appears to be a subscript but as such would not make any sense since a subscript is usually a positive integer greater than ‘0’ whereas (1-1) can be interpreted as (0) and (1-2) can be interpreted as (-1). As such, the broadest reasonable interpretation is relied upon in applying prior art to reject the ambiguous features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (2018/0350414) and KOH (2020/0302982).

 	Regarding claim 1, PARK discloses a storage system [FIG. 12], comprising: a memory controller which provides a clock signal [FIG> 12: controller 20, CLK]; a buffer which receives the clock signal output from the memory controller and re-drives the clock signal, and which outputs a data stream [FIG. 12: 400, CLK redriven to CLKb]; and a nonvolatile memory [FIG. 12: 100], including: a first duty cycle corrector, which receives the clock signal through the buffer and outputs a corrected clock signal by performing a first duty correction operation on the clock signal [FIG. 12: 120 receives CLKb and DOUT BUF outputs corrected clock signal through DCC]; and a data strobe signal generator, which generates the data strobe signal based on the corrected clock signal and provides the data strobe signal to the buffer [FIG. 13, DQS], wherein the buffer receives the data strobe signal output from the nonvolatile memory, and performs a second duty correction operation on the duty ratio of the input data strobe signal [FIG. 13, 420; ¶0091-0093: nonvolatile memory including a buffer chip, the nonvolatile memory receiving clock signal CLK and provide data strobe signal DQS, the buffer chip including a DCC, the DCC performs duty correction operation on clock signal based on buffered clock CKLb].
 	PARK does not explicitly disclose the buffer including a sampler which receives a data signal and a data strobe signal regarding the data signal and senses a duty ratio of the data strobe signal input to the sampler.
 	KOH, however, discloses the buffer including a sampler which receives a data signal and a data strobe signal regarding the data signal and senses a duty ratio of the data strobe signal input to the sampler [FIG. 11; ¶0122-0125; 0153: memory device including read/write circuit which includes buffers and  signal transfer including first and second sampler wherein the first sampler sample data signal of the data strobe signal which has a duty cycle].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have a buffer including a sampler in order to have a read/write circuit operate as a sense amplifier or a write driver during program operation and drive bit lines according to the received data (¶0080).

 	Regarding claim 2, KOH discloses the storage system as claimed in claim 1, wherein: the nonvolatile memory further includes a first comparator which senses a duty ratio of the clock signal and a first logic which generates a first digital code regarding the duty ratio of the clock signal [¶0154, 0160: firs multiplexer, signal IDQS, duty cycle correction circuit].
 	PARK also discloses the buffer further includes a second comparator which senses the duty ratio of the data strobe signal input to the sampler and a second logic which generates a second digital code regarding the duty ratio of the data strobe signal [¶0063, 0066,0069: second multiplexer, generating signal ODQS by duty cycle correction circuit, DCC include a duty cycle adjustment circuit, comparator and adjust nREa signal by adjusting duty cycle of nREi].

 	Regarding claim 3, KOH discloses the storage system as claimed in claim 2, wherein the buffer further includes a second duty cycle corrector which receives the clock signal and the second digital code, and performs the second duty correction operation on the clock signal [FIG. 11: 2nd DCC, idqs0, idqs1].

 	Regarding claim 4, KOH discloses the storage system as claimed in claim 2, wherein the buffer further includes a second duty cycle corrector which receives the second digital code, and performs the second duty correction operation by performing a duty correction operation on the data strobe signal [FIG. 11: 2nd DCC, idqs0, idqs1].

 	Regarding claim 5, PARK discloses the storage system as claimed in claim 1, wherein the clock signal is a read enable signal which toggles at a predetermined frequency in a read operation of the nonvolatile memory [¶0063, 0069: read enable signal nRE].

 	Regarding claim 6, KOH discloses the storage system as claimed in claim 5, wherein the nonvolatile memory further includes a memory cell array which stores data and reads the data of the memory cell array using the corrected clock signal [FIG. 3, 4].

 	Regarding claim 7, PARK discloses the storage system as claimed in claim 1, wherein: 
the nonvolatile memory includes a first nonvolatile memory and a second nonvolatile memory different from the first nonvolatile memory [FIG. 1, 12], the first nonvolatile memory includes a (1-1)-th duty cycle corrector which receives the clock signal through the buffer and outputs a first corrected clock signal by performing a (1-1)-th duty correction operation on the clock signal, and includes a first data strobe signal generator which generates a first data strobe signal based on the first corrected clock signal and provides the first data strobe signal to the buffer [FIG. 2, 5, 8, 13: 1st DCC receives nREi and outputs NREc through DOUT BUF], the second nonvolatile memory includes a (1-2)-th duty cycle corrector which receives the clock signal through the buffer and outputs a second corrected clock signal by performing a (1-2)-th duty correction operation on the clock signal, and includes a second data strobe signal generator which generates a second data strobe signal based on the second corrected clock signal and provides the second data strobe signal to the buffer [FIG. 2, 5, 8, 14: 2nd DCC receives NREi and outputs nREc through DOUT BUF], and the buffer receives the first data strobe signal and performs a (2-1)-th duty correction operation on a duty ratio of the first data strobe signal, and receives the second data strobe signal and performs a (2-2)-th duty correction operation on a duty ratio of the second data strobe signal [FIG. 2, 5, 8, 15: DOUT BUF outputs DQS, 2nd DCC].

 	Regarding claim 8, PARK discloses the storage system as claimed in claim 7, wherein the first nonvolatile memory and the second nonvolatile memory receive the clock signal from the buffer through the same channel [FIG. 14: memory chip 100-200].

 	Regarding claim 9, PARK disclose the storage system as claimed in claim 8, wherein: the memory controller provides a chip select signal to the buffer together with the clock signal, and the buffer further includes a register which stores a plurality of digital codes corresponding to the chip select signal [FIG. 12: SL1-SL3].

 	Regarding claim 10, PARK disclose the storage system as claimed in claim 7, wherein: the first nonvolatile memory receives the clock signal from the buffer through a first channel, and the second nonvolatile memory receives the clock signal from the buffer through a second channel different from the first channel [FIG. 1, 14].

  	Regarding claim 11, the rationale in the rejection of claims 1 and 2 is herein incorporated.

 	Regarding claim 12, PARK discloses the storage system as claimed in claim 11, wherein the buffer includes a sampler which receives the data strobe signal and outputs a data stream [FIG. 12: 400, CLK redriven to CLKb].

 	Regarding claim 13, the rationale in the rejection of claim 2 is herein incorporated.

 	Regarding claim 14, the rationale in the rejection of claim 3 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 6 is herein incorporated.

  	Regarding claim 16, the rationale in the rejection of claims 1 and 7 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claims 1 and 2 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claim 2 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 7 is herein incorporated.

 	Regarding claim 20, the rationale in the rejection of claim 6 is herein incorporated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OH (20100083028) discloses serial-connected memory system with duty cycle correction wherein the device includes an input buffer; a duty cycle correction logic takes the internal clock and produces a duty cycle corrected clock signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   October 25, 2022                                        By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246